Citation Nr: 1626667	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  14-27 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to exposure to an herbicidal agent.


REPRESENTATION

The Veteran is represented by:  Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the duties associated with the Veteran's military occupational specialty required him to serve along the Demilitarized Zone (DMZ), while he was stationed in Korea. 
 
2.  The evidence is at least in equipoise as to whether the Veteran was exposed to an herbicidal agent during his active duty in Korea when working along the DMZ. 
 
3.  The Veteran's Parkinson's disease is etiologically related to his in-service exposure to an herbicidal agent.


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to service connection for Parkinson's disease due to exposure to an herbicidal agent during his active duty.  Specifically, he asserts that, while stationed in Korea in 1969 and 1970, he frequently travelled near the DMZ to perform duties associated with this military occupational specialty of Judge Advocate.  He asserts that he was exposed to an herbicidal agent while serving near the DMZ.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6); 3.309(e).  Parkinson's disease is a disability subject to presumptive service connection based on herbicidal agent exposure.

The Board finds that the Veteran's disability has been diagnosed as Parkinson's disease since 2004.  As such, a current diagnosis has been established.   The salient aspect of the Veteran's claim is whether he was exposed to herbicides while serving in Korea while serving near the DMZ.

While stationed in Korea, the Veteran was assigned to the Headquarters 1st Brigade, 2nd Infantry Division.  The Department of Defense has not determined that this unit operated in or near an area in Korea where herbicides are known to have been applied.  Indeed, throughout the pendency of this appeal, the Veteran acknowledges that he was not assigned to a unit that the Department of Defense has determined operated in an area where herbicides were applied.  However, the thrust of the Veteran's claim is that, as an aspect of his service as a Judge Advocate in Korea, he was required to regularly travel to areas where herbicidal agents were applied, specifically along the DMZ.

The RO's development of this claim did not generate evidence that officially confirmed or contradicted the Veteran's assertion that he travelled to areas near/along the DMZ as part of his duty as Judge Advocate.  The Department of Defense list of units discussed herein only shows the units that operated in areas where herbicidal agents were known to have been applied, not the personnel.

In support of this claim, F.D.C., Colonel, Retired, submitted a May 2011 letter wherein he stated that he served with the Veteran in Korea as a Brigade Judge Advocate, as well as the Chief of Military Justice for the 2nd Infantry division.  Col. C. verified that the Veteran's service in Korea involved travel near the DMZ.

In another May 2011 letter (and a November 2015 supplemental statement), M.R.G. stated that he served with the Veteran as a Judge Advocate in Korea.  Mr. G. described the duties required of Judge Advocates stationed in Korea during the Veteran's and his active duty.  Specifically, Mr. G. said that Judge Advocates were ordered to travel to forwardly-positioned units to advise the commanding officers, as well as conduct court martials.  Mr. G. stated that the Judge Advocates were required to travel in order to avoid interfering with the unit's mission.  In other words, if the necessary parties were required to travel to the Veteran's location, their absence from their units would hinder the mission.  Also, Mr. G. indicated that, in order to qualify for hostile fire pay, a service member was required to make six or more monthly appearances in a hostile fire zone.  He stated that the Veteran received hostile fire pay, and was frequently present at or near the DMZ.

In a letter dated in September 2015, D.W.T. stated that he served with the Veteran in Korea as a Judge Advocate.  Mr. T. stated that he and the Veteran served at Camp Blue Lancer, which was near the village of Nullo-Ri.  As part of his duties, Mr. T. said that he was required to know the whereabouts of brigade officers and managing jeeps and drivers for staff travel.  As such, and because he shared living quarters with the Veteran, Mr. T. claimed that he was familiar with the Veteran's duties and movements.  Mr. T. then stated he and the Veteran were required to travel to forwardly-positioned units, including those along the DMZ and in the "hostile fire zone," in order to avoid impairing the unit's combat readiness.  Consequently, he estimated that the Veteran undertook these trips to units along the DMZ about twice weekly, on average.

The evidence of record also includes some of the Veteran's military pay vouchers, which show that he received hostile zone pay.

With consideration of the Veteran's military occupational specialty as a Judge Advocate, his frequent travel to and along the DMZ, the statements supporting his claim from a variety of fellow service members, and the lack of evidence provided by the Department of Defense contradicting the Veteran's claims, the Board finds that the record is at least in equipoise as to whether the Veteran frequently travel to areas where herbicidal agent were known to have been applied.  Further, the Board finds that the evidence is at least in equipoise as to whether the Veteran was exposed to an herbicidal agent during his active duty in Korea.  Accordingly, resolving all doubt in favor of the Veteran, entitlement service connection for Parkinson's disease is warranted on a presumptive basis.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Parkinson's disease is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


